Citation Nr: 0631957	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  03-30 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a skin rash.

3.  Entitlement to service connection for hypothyroidism 
(claimed as memory loss and fatigue).

4.  Entitlement to service connection for dysmenorrhea, to 
include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served in the Alabama National Guard, and had two 
periods of active duty, from June 1989 to October 1989, and 
from September 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied the veteran's claim of 
entitlement to service connection for the above noted 
conditions.  

The Board notes that, originally, the veteran's claim also 
included the issues of entitlement to an increased initial 
evaluation for fibromyalgia, and service connection for 
depression, headaches, and stomach problems.  By a rating 
decision dated July 7, 2006, the veteran was granted a 40 
percent evaluation for fibromyalgia, the maximum amount 
allowed; as the issues of depression, headaches, and stomach 
problems were noted by a doctor in June 2004 to be part of 
the veteran's diagnosis of fibromyalgia, these issues were 
considered granted as part of the veteran's claim for 
increased rating for fibromyalgia, and therefore satisfied as 
well.  As the veteran has not initiated appeals regarding 
either the effective date of the awards of service connection 
or evaluations assigned, no claims for VA compensation 
related to these disabilities are now before the Board.  See 
Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).





FINDINGS OF FACT

1.  The preponderance of the evidence of record indicates 
that the veteran does not currently have PTSD; veteran was 
not diagnosed with PTSD in service, and the evidence of 
record does not link PTSD to any confirmed stressor from the 
veteran's active service.

2.  The veteran does not currently have any skin disability 
and the evidence of record does not show any skin disability 
in service.

3.  The veteran does currently have hypothyroidism; no 
competent medical evidence has been presented showing that 
the veteran had hypothyroidism in service, or linking the 
veteran's hypothyroidism to service.

4.  The veteran has been diagnosed with dysmenorrhea; no 
competent medical evidence has been presented showing that 
the veteran had dysmenorrhea in service, or linking the 
veteran's dysmenorrhea to service.


CONCLUSION OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2006).

2.  A skin disability was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).

3.  Hypothyroidism was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).

4.  Dysmenorrhea is not the result of an undiagnosed illness 
for compensation purposes and was not otherwise incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 1117, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in May 2002, June 2004, 
and March 2006.  The originating agency asked the veteran to 
submit any pertinent evidence in her possession, and 
specifically informed her of the evidence required to 
substantiate her claims, the information required from her to 
enable VA to obtain evidence on her behalf, the assistance 
that VA would provide to obtain evidence on her behalf, and 
that she should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on her 
behalf.  Therefore, the Board finds that she was provided 
with the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent, particularly, 
the veteran's VA outpatient treatment records and reports of 
VA examination.  In addition, neither the veteran nor her 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to this claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

To the extent that the Board is denying these service 
connection claims, no additional disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The Board also points out that the veteran was 
provided with a Dingess notice letter in March 2006.  For the 
above reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide the issues discussed in 
this decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993); see also 38 C.F.R. § 20.1102 (2005) (harmless error).

The record before the Board contains post-service medical 
records which will be addressed as pertinent, particularly, 
the veteran's VA treatment records and reports of VA 
examinations.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss in detail the extensive evidence submitted 
by the veteran or on her behalf.  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows or fails to show on each of her claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion of 
all evidence by the Board is not required when the Board has 
supported its decision with thorough reasons and bases 
regarding the relevant evidence).

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection.

Service connection for PTSD requires (i) medical evidence 
diagnosing PTSD, (ii) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor, and (iii) credible supporting evidence that the in-
service stressor occurred.  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 
also 38 U.S.C.A. § 1154(b); Cohen v. Brown, 10 Vet. App. 128 
(1997).

Service connection may be established for a Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability resulting from an undiagnosed illness 
which became manifest either during active service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2006.  38 C.F.R. §3.317(a)(1) (2006).  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities (rating schedule) for a 
disease or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  A disability 
referred to in this section shall be considered service- 
connected for the purposes of all laws in the United States.  
38 C.F.R. § 3.317(a)(2-5) (2006).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to: fatigue, 
signs or symptoms involving the skin, headache, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b) (2006).

During the pendency of this appeal, the law affecting 
compensation for disabilities occurring in Persian Gulf War 
veterans was amended.  38 U.S.C.A. §§ 1117, 1118 (West 2002).  
These changes became effective on March 1, 2002.   
Essentially, these changes revised the term "chronic 
disability" to "qualifying chronic disability," and included 
an expanded definition of "qualifying chronic disability" to 
include (a) an undiagnosed illness, (b) a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B) (West 2002). Therefore, 
adjudication of the veteran's Persian Gulf service connection 
claims in the present case must include consideration of both 
the old and the new criteria.

In the present case, the veteran's DD Form 214, Certificate 
Of Release Or Discharge From Active Duty (DD 214), shows that 
she served on active military duty from September 1990 to 
April 1991 in support of Operation Desert Shield/Desert 
Storm.  During that time, and specifically from November 12, 
1990 to March 9, 1991, the veteran served in Southwest Asia.  
She is, therefore, a "Persian Gulf veteran" by regulation 
(i.e., had active military service in the Southwest Asia 
theater of operations during the Gulf War).  38 C.F.R. § 
3.317.

The Board notes that the veteran's service medical records 
are missing, and possibly destroyed.  Although efforts have 
been made by VA to obtain the veteran's complete service 
medical records, the National Personnel Records Center 
(NPRC), and the veteran's Army National Guard unit, were 
unable to provide complete records pertaining to the veteran.  
The Board realizes in cases such as these, VA has a 
heightened duty to explain its findings and conclusions and 
to consider carefully the benefit-of-the-doubt rule.  O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's 
analysis of this veteran's claim was undertaken with this 
duty in mind.

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for PTSD.  In this 
regard, the Board finds that the preponderance of the 
evidence of record indicates that the veteran does not have 
PTSD that is related to her service.  March and April 2002 VA 
outpatient treatment records reflect diagnoses of PTSD; 
however, it was not clear that the examiners had reviewed the 
veteran's clinical folder and considered the overall record.  
Other psychiatric disability was also diagnosed including 
major depression.

The veteran was afforded a VA examination in August 2002 to 
clarify her psychiatric diagnosis.  The examiner reviewed the 
claims folder and cited to evidence contained therein.  Her 
medical, military and employment histories were reviewed and 
the veteran underwent a mental status interview.  The 
examiner concluded that the veteran did not meet the criteria 
for a diagnosis of PTSD, and was instead diagnosed with an 
adjustment disorder with depressed mood.  The Board finds 
this examination report particularly probative, because the 
examination was performed not for treatment purposes, but to 
ascertain the nature and etiology of her psychiatric 
disability.

The Board has considered the statement from a private 
examiner dated November 2002, who indicates that the veteran 
has a diagnosis of chronic fatigue with potential post 
traumatic stress disorder, which does not constitute a 
diagnosis of PTSD pursuant to VA regulations.

Thus, the Board finds that the preponderance of the evidence 
of record indicates that the veteran does not currently have 
a confirmed diagnosis of PTSD related to her service.  As 
such, the Board finds that the preponderance of the evidence 
of record is against a grant of service connection for PTSD.  

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for a skin rash.  In 
this regard, the Board notes that the preponderance of the 
evidence of record indicates that the veteran does not 
currently have any skin disability.  In this regard, the 
Board notes the findings from a VA examination report dated 
September 2002, which indicated that, while the veteran 
reported a history consistent with possible tinea versicolor 
rashes; upon examination the veteran's skin was without 
unusual skin lesions or rashes, and the veteran was found to 
have no significant skin disease.  Incumbent on a grant of 
service connection is a finding that the veteran has the 
disability for which service connection is claimed.  With no 
finding that the veteran has any current skin disability, the 
Board finds that the preponderance of the evidence of record 
is against a grant of service connection for this disability.

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for hypothyroidism.  
In this regard, the Board finds that the preponderance of the 
evidence of record indicates that the veteran's 
hypothyroidism is not related to service.  While a September 
2002 VA examination report indicates that the veteran does 
have a current diagnosis of hypothyroidism, that report 
indicates that the veteran only developed this disability two 
years previously, in 2000.  The earliest evidence of record 
indicating that the veteran has a thyroid disorder is a 
private medical record dated July 1999, over eight years 
after the veteran's separation from service.  As there is no 
evidence of record indicating that the veteran had this 
disability in service, and no evidence any earlier than over 
eight years after the veteran's separation from service 
indicating that she was diagnosed with hypothyroidism, the 
Board finds that the preponderance of the evidence of record 
is against a grant of service connection for this disability.

The Board also points out that a medical examination or 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide a claim, but (a) contains competent lay or medical 
evidence of a current disability; (b) establishes that the 
veteran suffered an event, injury, or disease during service; 
and (c) indicates that the claimed disability may be 
associated with the established event, injury, or disease in 
service.  See 38 C.F.R. § 3.159(c)(4) (2004); see Charles v. 
Principi, 16 Vet. App. 370 (2006).  However, in the instant 
case, no evidence has been provided to indicate that the 
veteran had an event, injury, or disease in service related 
to her current hypothyroidism; therefore the Board does not 
find that the veteran must be provided a medical examination 
for her hypothyroidism.  

Finally, taking into account all relevant evidence, the Board 
finds that service connection is not warranted for 
dysmenorrhea, to include as due to undiagnosed illness.  
First, as to service connection for this disability as due to 
an undiagnosed illness, the Board points out that the 
veteran's September 2002 VA examination indicated that the 
veteran has a diagnosis of dysmenorrhea.  Since the veteran 
has a diagnosed disability of dysmenorrhea, she cannot be 
granted service connection for this disability as due to 
undiagnosed illness.

However, the veteran could still be granted service 
connection for dysmenorrhea on a direct basis.  In this 
regard, the Board notes that the preponderance of the 
evidence of record shows that the veteran's dysmenorrhea is 
not related to service.  The earliest evidence of record 
indicating that the veteran had dysmenorrhea is a September 
2000 private treatment report, over nine years after the 
veteran's separation from service.  As there is no evidence 
of record indicating that the veteran had this disability in 
service, and no evidence any earlier than over nine years 
after the veteran's separation from service indicating that 
the veteran was diagnosed with dysmenorrhea, the Board finds 
that the preponderance of the evidence of record is against a 
grant of service connection for this disability.

The Board points out, as above, that a medical examination or 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide a claim, but (a) contains competent lay or medical 
evidence of a current disability; (b) establishes that the 
veteran suffered an event, injury, or disease during service; 
and (c) indicates that the claimed disability may be 
associated with the established event, injury, or disease in 
service.  See 38 C.F.R. § 3.159(c)(4) (2004); see Charles v. 
Principi, 16 Vet. App. 370 (2006).  However, in the instant 
case, no evidence has been provided to indicate that the 
veteran had an event, injury, or disease in service related 
to her dysmenorrhea, therefore the Board does not find that 
the veteran must be provided a medical examination for her 
dysmenorrhea.

As the preponderance of the evidence is against these claims, 
the benefit-of-the-doubt doctrine does not apply, and they 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App 49, 55-57 (1990).




ORDER

Entitlement to service connection for post traumatic stress 
disorder is denied.

Entitlement to service connection for a skin rash is denied.

Entitlement to service connection for hypothyroidism (claimed 
as memory loss and fatigue) is denied.

Entitlement to service connection for dysmenorrhea, to 
include as due to undiagnosed illness is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


